IN THE COURT OF APPEALS OF TENNESSEE
                       MIDDLE SECTION AT NASHVILLE



JOE LARRY TURNBO                              )
                                              )
       Plaintiff/Appellant,                   )
                                              )       Wayne Chancery
                                              )       No. 8490
VS.                                           )
                                              )       Case No.
                                              )       01-A-01-9307-CH-00314
BRENDA JANE (THOMPSON)                        )
TURNBO                                        )

       Defendant/Appellee.
                                              )
                                              )
                                                                   FILED
                                                                    February 7, 1997
                                       ORDER
                                                                  Cecil W. Crowson
                                                                 Appellate Court Clerk

       The defendant/appellee has filed a respectful petition to rehear. It appears that a

rehearing is appropriate, and same is hereby granted.



       The parties are allowed 30 days from entry of this order within which to file briefs

after which the Court will further consider final disposition of the appeal.



       ENTER ______________.



                                              ___________________________________
                                              HENRY F. TODD
                                              PRESIDING JUDGE, MIDDLE SECTION


                                              ___________________________________
                                              SAMUEL L. LEWIS, JUDGE


                                              ___________________________________
                                              WILLIAM C. KOCH, JR., JUDGE